253 S.W.3d 927 (2007)
Terry Lee WARD, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-1327.
Supreme Court of Arkansas.
March 22, 2007.

MOTION TO SEAL
PER CURIAM.
Appellee moves the Court to seal portions of the record and portions of appellant's brief containing copies of photographs showing nude minors. The State argues that public inspection could place the minors at risk of embarrassment or exploitation. In support of its motion, the State cites Arkansas Dep't of Human Servs. v. Hardy, 316 Ark. 119, 871 S.W.2d 352 (1994), which deals with whether authority exists to seal a final order. The holding in Hardy was limited to the facts of that case.
We have recognized the inherent authority of the trial court to control court records, and, thus, the right to inspect public records is not absolute. Id. at 124, 871 S.W.2d at 355 (citing City of Fayetteville v. Edmark, 304 Ark. 179, 801 S.W.2d 275 (1990)). In Hardy, we said the inherent authority to seal parts of court files is tempered by the requirements that a request for sealing part of a file must be particularized, that there must be some good cause for sealing part of a file, such as a trade secret, and that it should be in effect for only so long as is necessary to protect the specified interest. Id.
Here, protecting minors from embarrassment or exploitation is clearly good cause. Further, this request is particularized.
Motion to seal is granted.
IMBER, J., not participating.